Opinion issued August 21, 2014




                                       In The

                                Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-14-00377-CV
                             ———————————
       IN THE INTEREST OF D.M.B., D.M.B., AND D.M.B., Children



                    On Appeal from the 313th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2013-01268J


                           MEMORANDUM OPINION

      The appellant, D.M.B., timely filed a notice of appeal on May 6, 2014, from

the trial court’s final decree terminating her parental rights to the three minor

children made the subject of this suit. On the same day, appellant also filed a

motion for new trial. On July 15, 2014, the Clerk of this Court filed a Notice

directing the district court clerk to file a supplemental clerk’s record containing the
order regarding appellant’s motion for new trial. On July 28, 2014, the trial court

clerk filed a compliant supplemental clerk’s record containing the order on

appellant’s motion for new trial. The trial court granted the motion for new trial on

May 8, 2014, which may have rendered this appeal moot. Cf. TEX. R. APP. P.

21.9(b) (“Granting a new trial restores the case to its position before the former

trial . . . .”).


        On July 31, 2014, the Clerk of this Court issued a Notice that this Court may

dismiss this appeal for want of jurisdiction unless appellant filed a response within

10 days of the Notice explaining how this Court had jurisdiction over this appeal.

Appellant did not timely respond to the Notice.


        Accordingly, we dismiss the appeal. See TEX. R. APP. P. 42.3(a), (c). We

dismiss any pending motions as moot.

                                   PER CURIAM


Panel consists of Justices Higley, Bland, and Sharp.




                                          2